ATTORNEY DISCIPLINARY PROCEEDING PER CURIAM _JjThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a legal matter and failed to communicate with a client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline in which respondent admitted that her conduct violated Rules 1.3,1.4, and 1.16 of the Rules of Professional Conduct. Having reviewed the petition, IT IS ORDERED that the Petition for Consent Discipline be accepted and that Jalonda Marie Morris, Louisiana Bar Roll number 27017, be suspended from the practice of law for a period of six months. IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence. thirty days from the date of finality of this court’s judgment until paid.